 

Case 2:18-cv-10987-NGE-MKM ECF No. 55 filed 08/25/19 PagelD.1165 Page 1of2
MIED (Rev. 04/09/06) Notice of Appeal =

 

UNITED STATES DISTRICT COURT

 

EASTERN DISTRICT OF MICHIGAN

Dima Sukari

Plaintiff(s), Case No, 18-cv-10987
V. Judge Nancy G. Edmunds
Akebono Brake Corporation Magistrate Judge Mona K. Majzoub

Defendant(s).

|
NOTICE OF APPEAL
Notice is hereby given that _ Dima Sukari appeals to

 

the United States Court of Appeals for the Sixth Circuit from the: Judgment C] Order

C Other:

entered in this action on _ 7/31/19

Date: January 4, 2016 Signature; _ Jack W. Schulz VI), —
/ 7S

Counsel is: RETAINED Bar No: P78078
Firm Name (if applicable): Schulz Gotham PLC
Address 1: P.O. Box 44855
Address 2:
City, State Zip Code: Detroit, Ml 48244
Telephone No: 313-246-3590
Primary Email Address: jackwschulz@gmail.com

 

Appellant: Please file this form with the District Court Clerk's Office. If you are paying the filing fee, please make your
$505.00 check payable to: Clerk, U.S. District Court.
 

Case 2:18-cv-10987-NGE-MKM ECF No. 55 filed 08/25/19 PagelD.1166 Page 2of2

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

SOUTHERN DIVISION
DIMA SUKARI,
Case No. 2:18-cv—10987
Plaintiff,
vs. Hon. Nancy G. Edmunds

AKEBONO BRAKE CORPORATION,

 

Defendant.
/

Jack W. Schulz (P78078) AnneMarie Vercruysse Welch (P70035)
Elizabeth A. Gotham (P79058) Robert N. Dare (P79207)
SCHULZ GOTHAM PLC CLARK HILL PLC
PO Box 44855 151 8. Old Woodward Ave. Suite 200
Detroit, MI 48244 Birmingham, MI 48009
(313) 652-1906 (248) 988-1810
egotham@schulzgotham.com awelch@clarkhill.com
jackwschulz@gmail.com rdare@clarkhill.com
Attorneys for Plaintiff Attorneys for Defendant

PROOF OF SERVICE
I certify that on August 25, 2019, this Notice of Appeal was served upon
Defendant’s counsel via the courts electronic filing system.
Respectfully submitted,

By: /s/ Jack W. Schulz
SCHULZ GOTHAM, PLC
Jack W. Schulz (P78078)
PO Box 44855

Detroit, MI 48244

(313) 246-3590
jackwschulz@gmail.com
